DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.  Claims 1-4, 7-16, 18 and 19 are subject to examination in this Office action.  Claims 5, 6, 17 and 20 are withdrawn (non-elected).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 7-16, 18 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1, the terms “the transparency [of the second panel member]” and “the transparency [of the first panel member]” lack proper antecedent basis.
Regarding independent claim 14, the terms “the transparency [of each panel member]” and “the transparency [of the other panel members]” lack proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Panttila (U.S. Patent No. 4,909,004).
Regarding independent claim 1, Panttila describes a panel enclosure system, comprising:    
a panel member assembly (10) comprising: 
a first panel member (14), and 
a second panel member (58), 
wherein the transparency of the second panel member is greater than the transparency of the first panel member (col. 4, ll. 50-53); and 
a securing member (16, 28) configured to removably secure (i.e., Velcro) the panel assembly to a structure.

Regarding claim 2, wherein the first panel member and the second panel member are removably secured together (Fig. 2).

Regarding claim 3, wherein the first panel member has a first connecting member (68) and the second panel member has a second connecting member (66), wherein the first connecting member of the first panel member and the second connecting member of the second panel member removably secure the first panel member and the second panel member together.

Regarding claim 4, wherein at least one panel member of the panel member assembly has a section configured to stretch (Fig. 2).

Regarding claim 7, wherein at least one panel member within the panel member assembly comprises a detachable portion and a non-detachable portion, wherein the detachable portion and non-detachable portion are removably secured (Fig. 2).

Regarding claim 8, wherein the securing member comprises a first fastener and a second fastener, wherein the first fastener and the second fastener are configured to attach (Fig. 2).

Regarding claim 9, wherein both the first fastener and the second fastener are attached to the panel member assembly (Fig. 2).

Regarding claim 10, wherein the panel member assembly further comprises a third panel member (34).

Regarding claim 11, wherein third panel member has a plurality of openings therein (Figs. 1 and 2).

Regarding claim 12, wherein the first panel member is opaque, the second panel member is transparent, and the third panel member is semi-transparent (Figs. 1 and 2; col. 5, ll. 58-64).

Regarding independent claim 13, Panttila describes a panel enclosure system comprising:
a panel member assembly comprising:
a first panel member (14), 
a second panel member (58), and 

wherein the transparency of each panel member within the panel member assembly is different from the transparency of the other panel members within the panel member assembly (Figs. 1 and 2; col. 4, ll. 50-53; col. 5, ll. 58-64); and 
a securing member (16, 28) configured to removably secure (i.e., Velcro) the panel member assembly to a structure.

Regarding claim 14, wherein each panel member within the panel member assembly is removably secured to at least one other panel member within the panel member assembly (Fig. 2). 

Regarding claim 15, wherein the first panel member has a first connecting member, the second panel member has a first connecting member and a second connecting member, and the third panel member has a second connecting member, wherein the first connecting member of the first panel member and the second connecting member of the second panel removably secure the first panel member and second panel member together, and wherein the first connecting member of the second panel member, and the second connecting member of the third panel member removably secure the second panel member and the third panel member together (Fig. 2).

Regarding claim 16, wherein at least one panel member within the panel member assembly comprises a detachable portion and a non-detachable portion, wherein the detachable portion and non-detachable portion are removably secured (Fig. 2).



Regarding claim 19, wherein the third panel member has a plurality of openings therein (Figs. 1 and 2).

Response to Arguments
Applicant did not submit any arguments in support of patentability of the examined claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/
Primary Examiner, Art Unit 3635